Citation Nr: 1733686	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability. 

2.  Entitlement to service connection for a bilateral hip disability. 

3.  Entitlement to service connection for a bilateral foot disability.

4. Entitlement to service connection for a bilateral ankle disability. 

5.  Entitlement to service connection for a rib disability. 

6.  Entitlement to service connection for gunshot wounds.

7.  Entitlement to service connection for head injuries. 

8.  Entitlement to service connection for severed brain stem. 

9.  Entitlement to service connection for nerve disorder. 

10.  Entitlement to service connection for fractured great right toe. 

11.  Entitlement to service connection for a right knee disability. 

12.  Entitlement to service connection for a left knee disability. 

13.  Entitlement to service connection for a lumbar spine disability.

14.  Entitlement to service connection for thrombophlebitis (claimed as post-phlebitic syndrome).

15.  Entitlement to service connection for mitral valve prolapse (claimed as a heart condition). 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 1988. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

The Board notes that the claims file contains a VA Form 23-22 (Appointment of Veterans Service Organization as Claimant's Representative), which is dated in November 1988 and signed by a claimant other than the Veteran.  The claimant, who was self-identified as the mother of the Veteran's child, granted the Wisconsin Department of Veterans Affairs a limited Power of Attorney (POA) at that time. Currently, however, there is no valid VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a "Appointment of Attorney or Agent as Claimant's Representative," of record for the Veteran. 

In July 2017, the Veteran was sent a clarification letter regarding his choice for representation in this appeal.  The letter explained to the Veteran that there was an issue regarding the VA Form 21-22 he submitted for his representative because this form was signed by a claimant other than the Veteran.  He was instructed on how to cure the issue as well as the various representation options available to him.  The letter also stated that he would become unrepresented if a response was not received within 30 days from the date of the letter.  The Board will proceed with its decision and consider the Veteran as pro se, or unrepresented, because he did not respond in the allotted time with a valid choice in representation.

Claims of service connection for right great toe fracture, thrombophlebitis, mitral valve prolapse, and headaches were originally denied in a rating decision dated in June 1988.  The Veteran did not appeal that decision, and new and material evidence was not submitted within one year of its issuance.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2014).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156 (c)(1)(2016).  In this case, as relevant service treatment and personnel records have been added to the record since the June 1988 decision, the Board will adjudicate the claims of service connection for right great toe fracture, thrombophlebitis, mitral valve prolapse, and headaches on a de novo basis.  Accordingly, the issues on appeal have been characterized as stated above.

The issues on appeal were previously remanded by the Board in September 2016 for further evidentiary development of requesting outstanding post-service VA treatment records and Social Security Administration (SSA) disability records.  This was accomplished, and the claims were readjudicated in a September 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The claims for service connection for a cervical spine disorder and headaches were also remanded, but were subsequently granted by the RO in a February 2016 rating decision.  As such, a complete award of those benefits sought was granted and those issues are no longer on appeal. 


FINDINGS OF FACT

1.  There is no competent evidence showing that the Veteran has current disabilities relating to the shoulders, hips, feet, ankles, ribs, residuals of gunshot wounds, residuals of a head injury, brainstem, nerve, toe, or the right knee.

2.  The Veteran is currently diagnosed with lumbar disc narrowing with vacuum disc phenomenon at L5-S1 and degenerative joint disease of the left knee.

3.  The Veteran's lumbar spine and left knee disorders were not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms were not continuous since service separation; the evidence also does not show that the Veteran's lumbar spine and left knee disorders are etiologically related to service.

4.  The Veteran does not have currently diagnosed thrombophlebitis that is related to his military service. 

5.   Resolving all doubt in the Veteran's favor, mitral valve prolapse had its onset during his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for a rib disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for service connection for residuals of gunshot wounds have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8.  The criteria for service connection for a brainstem disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

9.  The criteria for service connection for a nerve disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10.  The criteria for service connection for a toe disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

11.  The criteria for service connection for a right knee disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

12.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303. 3.307(a)(3), 3.309(a) (2016).

13.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303. 3.307(a)(3), 3.309(a) (2016).

14.  The criteria for service connection for thrombophlebitis have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

15.  The criteria for service connection for a mitral valve prolapse have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

VA's duty to notify was satisfied by a letter dated in October 2011.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service medical records, post-service VA treatment records, SSA disability records, and the Veteran's statements are associated with the claims file. The evidence also includes an April 1988 VA examination report which addressed the Veteran's residuals of a toe injury, thrombophlebitis, and mitral valve prolapse.

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his remaining claims for service connection.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own lay statements showing a current diagnosis for his shoulders, hips, feet, ribs, gunshot wounds, head, ankles, brain stem, nerve, or right knee.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection is required as there is no evidence indicating that the Veteran's currently has such disorders.  Moreover, although the Veteran has a diagnosis pertaining to the spine and left knee there is no indication that these disorders may be associated with the Veteran's service.  Lastly, there is no evidence of a currently diagnosed thrombophlebitis that is related to service.  As such, a remand for a VA examination is not warranted. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Disorders of the Shoulders, Hips, Feet, Ankles, Rib, Gunshot Wounds, Head Injury, Brain Stem, Nerve, Right Knee, and Toe

The Veteran maintains that he has soreness in various joints, including the shoulders, hips, feet, ribs, right knee, and ankles.  Additionally, the Veteran reported that he was tortured in service and suffered a severed brain stem, gunshot wounds, and a head injury.  The Board notes that the Veteran is currently rated as 100 percent disabling for a psychiatric disability.

To avoid repetition, the Board will refer to the Veteran's claimed shoulders, hips, feet, ankles, rib, gunshot wounds, head injury, brainstem, nerve, right knee, and toe conditions as "disorders" in the section below.   

Upon review of the evidence of record, the Board finds that the Veteran does not have diagnoses pertaining to the claimed disorders.  Service treatment records are absent for any complaints, diagnoses, or treatment for the Veteran's claimed disorders.  Although the Veteran has reported that he was tortured and sustained gunshot wounds in service, service treatment records are absent for such incidents.  His service personnel records show no evidence of having sustained gunshot wounds during service.  Notably, VA treatment records show that the Veteran has significant delusions associated with already service-connected psychiatric disability.  Further, an August 1987 Medical Board Report of Medical Examination shows that a clinical evaluation of the Veteran's systems was "normal" (aside from the psychiatric evaluation).  Further, no disorders were listed except for schizoaffective disorder with episodes of auditory hallucinations.  

Post-service VA treatment records are absent for confirmed diagnoses of the Veteran's disorders.  Although these records show complaints of joint pain (to include the shoulders, hips, ribs, right knee, and ankles), a diagnosis pertaining to these joints was not provided.   The Board notes that when determining whether there is a current disability, pain alone is not sufficient.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, although an August 2013 VA nursing note indicates a medical history of arthritis of the feet, ankles, hips, spine, shoulders, and ribs; VA treatment records do not include x-ray finds of arthritis pertaining to these joints.  The remaining VA treatment records also do not discuss arthritis in these joints, but merely indicate complaints of pain by the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring x-ray evidence to establish degenerative arthritis).  

In an August 2013 VA treatment record, it was noted that the Veteran was delusion, but did not want mental health treatment.  During the evaluation, the Veteran reported "65 gunshot wounds" and broken hips.  However, the VA physician indicated that the Veteran's skin showed no evidence of gunshot wound scars and the Veteran was walking.  As such, the VA physician indicated that he did not think that the Veteran's hips were fractured. 

In an August 2012 VA treatment record, the Veteran telephoned VA and indicated that he had injured his ankle after falling one day prior.  The Veteran was advised to go to the emergency room; however, subsequent treatment records are negative for an ankle diagnosis.    

In an August 2013 VA treatment record, the Veteran complained of peripheral neuropathy; however, a diagnosis of peripheral neuropathy or other nerve disorder is not of record.  The Veteran was also not found to have radiculopathy associated with his service-connected cervical spine disability.  See January 2016 VA cervical spine examination report. 
SSA disability records include an April 2003 disability report where the Veteran was afforded an orthopedic examination.  During the evaluation, the Veteran reported right shoulder problems since a ski accident when he was 15 or 16.  He denied having received a clear diagnosis and did not recall any specific testing.  The Veteran did not report any symptoms regarding his other claimed disorders.  X-rays showed an "unremarkable right shoulder."  

Regarding the right toe, the Veteran reported during an April 1988 VA examination that he fractured his right toe during basic training in 1986 while undergoing an obstacle course.  He stated that he was treated conservatively wearing wooden soled shoes , but currently had "no residual pain or problems with the right great toe."  Upon physical examination, the examiner noted that the Veteran had minimal point
tenderness over the right great toe at the site of his old fracture, however, it did not appear to give him any functional impairment and he walked without a limp.  The Board notes that service treatment records are negative for any treatment, x-rays, or diagnosis of a right toe fracture.  Further, even if the Veteran did injury his toe in service, he specifically denied having any residual pain or other symptoms following service separation.  Subsequent post-service treatment records are also negative for any diagnosed residuals associated with the claimed right toe fracture.  

Upon review of all the evidence of record, the Board finds that there is no competent evidence of the claimed disorders since the beginning of the claim and during the pendency of the appeal.  Notably, the Veteran has not submitted any competent evidence of the currently claimed disorders.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

The only evidence in support of the Veteran having the currently claimed disorders is the lay opinion of the Veteran.  As a lay person, the Veteran is competent to relate observable symptoms that may be associated with his claimed disorders, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he does not have the requisite medical knowledge, training, or experience to be able to diagnose these disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).

For these reasons, the Veteran has not provided competent evidence showing currently diagnosed disorders pertaining to his shoulders, hips, feet, ribs, claimed gunshot wounds, claimed head injury, ankles, claimed brainstem injury, nerve, right knee, or toe.  As the threshold element of these service connection claims have not been met, the claims must be denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Back and Left Knee Disorders

Initially, the Board finds that the Veteran has been diagnosed with left knee degenerative changes with osteophytic spurring and joint space narrowing.  See January 2015 VA x-ray report.  He has also been diagnosed with moderate to severe disc space narrowing with vacuum disc phenomenon at L5-S1 and minimal disc space narrowing at L4-5.  See Lumbar x-ray Report during April 2003 SSA Disability Report.  

Next, the Board considers whether the provisions under 38 C.F.R. §§ 3.303 (b), 3.309(a) relating to presumptive service connection for a chronic diseases apply.  In this regard, the Board finds that the Veteran's lumbar spine and left knee disorders were not chronic in service.  The Veteran's service treatment records are negative for any complaints, injury, diagnoses, or treatment for a lumbar spine or left knee disorder.  An August 1987 Medical Board Report of Medical Examination shows that a clinical evaluation of the Veteran's systems was "normal" (aside from the psychiatric evaluation).  For these reasons, the Board finds that symptoms of arthritis were not chronic in service.

The Board also finds that the evidence of record does not establish any clinical manifestations of a chronic lumbar spine or left knee disorder to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307 (a)(3).  

Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303 (b), there is no evidence of continuous symptoms pertaining to a lumbar spine or left knee disorder since service separation.  The objective evidence shows that the Veteran never reported any problems consistent with a lumbar spine or left knee disorder for many years following service separation.  During an April 2003 SSA disability report, the Veteran indicated that he felt like he had some muscle strains back in high school, but that it had become problematic 10 years ago.  At that time, the Veteran did not report that his back pain began in service or was otherwise related to service.  He also did not report left knee symports during the April 2003 orthopedic examination.

Further, in an April 1988 VA examination, conducted two months after service separation, the Veteran noted that he had a "sore and tired body."  Upon physical examination, the Veteran's lumbosacral spine had no abnormalities and was without muscle spasms or pain.  Range of motion of the lower back was normal.  Further, examination of the knees was grossly within normal limits.  

As acknowledged, the Veteran has not been afforded a VA examination regarding his claims for service connection for low back and left knee disorders.  The Board finds that the Veteran has submitted no competent evidence showing that these disorders may be associated with the Veteran's service.  As such, a remand for a VA examination is not warranted. 

The remaining medical evidence, to include the remaining post-service VA treatment record, show complaints and treatment for a back and left knee pain, but do not address whether there is a link between the Veteran's service and his disorders.

The Board also considered the Veteran's statements regarding his belief that he has low back and left knee disorders that are related to service.  The Board finds, however, that the Veteran does not have the requisite medical knowledge, training, or experience to be able to provide a nexus opinion between his currently diagnosed low back and left knee disorders and service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011). 

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's lumbar spine and left knee disorders and service. The Board finds that a preponderance of the evidence is against the claims for service connection, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Thrombophlebitis 

The Veteran seeks service connection for thrombophelebitis.  He has not advanced any specific theory of causation other than it was incurred during service.

However, there is no evidence of currently diagnosed thrombophlebitis since the date of the claim.  Moreover, service treatment records are absent for any diagnosis of thrombophlebitis.  

The Board recognizes that, in April 1988, two months after service discharge, the Veteran underwent a VA examination and the examiner stated that, "subsequent to his discharge from active duty in 1986," the Veteran described an episode which appeared to be consistent with thrombophlebitis.  After performing an examination, the examiner diagnosed the Veteran with thrombophlebitis bilaterally; however, the Veteran was asymptomatic.  Th examiner's diagnosis holds low probative value as it appears to have been based solely on the Veteran's lay reports.  At any rate, the Veteran himself indicated during that examination that his symptoms began after service separation.  

The Board reviewed all evidence, but finds no basis on which to grant the claim.  The Board concludes that the evidence of record does not demonstrate that any current thrombophlebitis was incurred in service or is otherwise related to service.   

For these reasons, the Board finds that the evidence is against the claim; as such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R.
§ 3.102. 

Service Connection Analysis for Mitral Valve Prolapse

The Veteran entered active duty service in December 1986.  In an August 1986 Report of Medical Examination, a clinical evaluation of the Veteran's heart was normal.  Thus, the Veteran is presumed sound at service entrance.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

As a result of the Veteran's in-service psychiatric symptoms and diagnoses, the Veteran underwent a Medical Board Report of Medical Examination in August 1987, which showed a normal evaluation of his heart.  Nonetheless, service records do not include a service discharge Report of Medical Examination (the Veteran was discharge in February 1988).  

That notwithstanding, the Veteran was afforded a VA examination in April 1988, only two months following service discharge.  During the examination, the examiner indicated that a cardiovascular examination showed a Grade II/VI early systolic murmur which was not heard in the carotid arteries.  The murmur was noted to be consistent with mitral valve prolapse.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issues. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

The Board finds that it is highly unlikely that the Veteran developed mitral valve prolapse within the 2 months following service separation.  As such, and given that the Veteran was sound at service entrance, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's mitral valve prolapse had its onset during service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.  Accordingly, service connection for mitral valve prolapse is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for a bilateral shoulder disability is denied. 

Service connection for a bilateral hip disability is denied. 

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral ankle disability is denied. 

Service connection for a rib disability is denied. 

Service connection for gunshot wounds is denied.

Service connection for head injuries is denied. 

Service connection for severed brainstem is denied. 

Service connection for nerve disorder is denied.

Service connection for fractured great right toe is denied. 

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a lumbar spine disability is denied. 

Service connection for thrombophlebitis is denied.

Service connection for mitral valve prolapse is granted. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


